On December 6,1995, the Court ordered that the defendant shall be committed to the Department of Corrections for a period of ten (10) years. The defendant shall receive credit for time served in the Lake County Jail on this offense, which as of the date of this Judgment totals thirty-seven (37) days. The Court further orders in the event that the Department suspends any portion of the ten (10) year sentence, that said suspended portion of the sentence shall be upon the conditions as stated in the December 6,1995 judgment, and the Court reserves the right to impose additional conditions of probation. The Court further orders that the defendant shall pay the mandatory surcharge of Twenty-Five Dollars ($25.00), which shall be paid to the Clerk of the District Court. The Court further orders that the defendant shall pay the mandated supervisory fee of One Hundred Twenty Dollars ($120.00) per year, prorated at Ten Dollars ($10.00) per month, for the number of months under supervision. Payments on the fee shall be made in the amount of Thirty Dollars ($30.00) per quarter to the Clerk of the District Court.
On August 23, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 23rd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal